Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Final Office Action on the merits. Claims 1-13, 15-21, are currently pending and have been considered below.  

Claim Interpretation Under U.S.C. 112
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: receiving module, identification module, determination module.
Regarding claims 8-13, the limitation of claim 8 and its dependent claims 9-13 that recites functions such as " at least one physical processor configured to execute the receiving module, the identification module, and the determination module” are not being treated in accordance with 112(f) because the claimed function is modified by structure, “a processor”, that performs the function.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-3, 5-10, 12, 13, 15-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 8584931), in view of Kramer et al. (US 20180047044), in view of Bouta et al. (US 20120054010), and further in view of Slavin et al. (US 20070241189). 
Independent Claim 1:
Kim discloses 
receiving, from a source computing device, by a target computing device of a user for which metrics are being tracked, image data to be transformed by the target computing device, 
(see Kim col 9, lines 17-27 which discusses tracking metrics via “track when and where the users see certain advertisements, whether they follow up and view the products, whether they purchase those products, etc. All of this information can be stored and archived for the company or source in database 80 or another database or databases. Reports can then be accessed or generated for the source conveying this information. This allows the source to determine where advertisements were seen, how often these views were converted into purchases, where those purchases were made, etc. [metrics and tracking] “).
(see Kim col 4, lines 43-49, which discusses translation [transformation] of a barcode image to another form of data at the user device 10 [target device] when the user views and scans the barcode)

wherein the image data comprises a screenshot of an image-based advertisement displayed on the source computing device within a graphical user interface of a social media application operating as part of a social media network; the image-based advertisement comprises embedded machine-readable code
(see Kim FIG. 20 which shows the QR code the user can add to their blog and share with email)

    PNG
    media_image1.png
    500
    647
    media_image1.png
    Greyscale


the screenshot is received in a newsfeed interface, displayed on the target computing device, provided via  additional instance of the social media application;
(see Kim FIG 37B which shows a newsfeed story)

    PNG
    media_image2.png
    394
    263
    media_image2.png
    Greyscale


(see Kim col 4, lines 43-49, which discusses translation [transformation] of a barcode image to another form of data at the user device 10 [target device] when the user views and scans the barcode)
Kim does not disclose
sending the one or more tracking metrics to a remote tracking server configured to track a total number of unique user views associated with the image-based advertisement over a predetermined period.
detecting that the image-based advertisement has been viewed on the target computing device by detecting that a user has scrolled through the news feed in which the image-based advertisement appears
determining, by the target computing device, one or more tracking metrics associated with the sharing of the image-based advertisement, the one or more tracking metrics comprising a determination that the image-based advertisement has been shared by a user of the source computing device with the user of the target computing device, wherein the one or more tracking metrics are determined based on (1) the presence of the embedded machine-readable code within the image-based advertisement and (2) the detection that the image-based advertisement has been viewed on the target computing device
Kramer teaches
detecting that the image-based advertisement has been viewed on the target computing device by detecting that a user has scrolled through the news feed in which the image-based advertisement appears
(see [0610] FIG. 31 is similar to FIG. 27, except that now Reviews 3100 is selected which brings up the Reviews menu 3200 of FIG. 32. In FIG. 32, the heading 3201 indicates that there are 42 reviews. Reviews include real-time, member-submitted Surveys, which are estimates of the club scene. Reviews also include Postings, which include (overall) Recommendations, Comments, Media, and the like. Using drop-down arrow 3202 Recommendations is selected in the box 3203 in the Show heading 3204. The (overall) Recommendation Average heading 3205 indicates that the recommendation average for the club (i.e., Dragon Bar) is two out of a possible three stars based on five reviews going back in time (e.g., 30-60 minutes) from 10:22 p.m. There are 18 recommendations where the first 10 are displayed. The slider 3209 indicates that if you scroll the screen down you will see the remainder of the first 10 recommendations. See [0750] and FIG 105A which show and discuss posted coupons and which ones are redeemable now)
Therefore, from the teaching of Kramer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barcode sharing system of Kim to include the above claim elements as taught by Kramer in order to allow social users to share screenshots and to make comments and recommendations based on the product images.
Bouta teaches
determining, by the target computing device, one or more tracking metrics associated with the sharing of the image-based advertisement, the one or more tracking metrics comprising a determination that the image-based advertisement has been shared by a user of the source computing device with the user of the target computing device, wherein the one or more tracking metrics are determined based on (1) the presence of the embedded machine-readable code within the image-based advertisement and (2) the detection that the image-based advertisement has been viewed on the target computing device
(see Bouta FIGS 10, 11 and [0091]… Tracking coupons allows a Web portal system (e.g., Yahoo!.TM.) to pay users who share an ad that leads to conversion of the ad. The system is configured for tracking a coupon, not only the conversion itself, but also the one or more users involved with sharing the coupon that underwent the conversion. Accordingly, the Web portal system may share revenue from conversions with users who refer deals to friends. Encouraging users to target appropriate coupons with friends will likely result in more conversions and revenue for the Web portal system)

    PNG
    media_image3.png
    291
    475
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    488
    670
    media_image4.png
    Greyscale



Slavin teaches
sending the one or more tracking metrics to a remote tracking server configured to track a total number of unique user views associated with the image-based advertisement over a predetermined period.
(see Slavin [0147] which discusses tracking of shared coupons in a social setting).
Therefore, from the teaching of Slavin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barcode sharing system of Kim in view of Kramer and Bouta to include the above claim elements as taught by Slavin in order to determine the effectiveness of an ad campaign.
Independent Claim 8:
Kim discloses 
A system comprising:
a receiving module that receives, from a source computing device, image data to be transformed by the target computing device of a user for which metrics are being tracked, 

(see Kim col 4, lines 43-49, which discusses translation [transformation] of a barcode image to another form of data at the user device 10 [target device] when the user views and scans the barcode)
wherein the image data comprises a screenshot of an image-based advertisement displayed on the source computing device within a graphical user interface of a social media application operating as part of a social media network; the image-based advertisement comprises embedded machine-readable code
(see Kim FIG. 20 which shows the QR code the user can add to their blog and share with email)
the screenshot is received in a newsfeed interface, displayed on the target computing device, provided via  additional instance of the social media application;
(see Kim FIG 37B which shows a newsfeed story)
an identification module that transforms, by the target computing device, the image data to identify machine-readable code embedded in the image-based advertisement; 
(see Kim col 4, lines 43-49, which discusses translation [transformation] of a barcode image to another form of data at the user device 10 [target device] when the user views and scans the barcode)
at least one physical processor of the target computing device configured to execute the receiving module, the identification module, and the determination module
(see Kim col 14, lines 65-68 which discusses processors for the system).
Kim does not disclose
sending the one or more tracking metrics to a remote tracking server configured to track a total number of unique user views associated with the image-based advertisement over a predetermined period.
a determination module that detects that the image-based advertisement has been viewed on the target computing device by detecting that a user has scrolled through the news feed in which the image-based advertisement appears
a determination module that determines, by the target computing device, one or more tracking metrics associated with the sharing of the image-based advertisement, the one or more tracking metrics comprising a determination that the image-based advertisement has been shared by a user of the source computing device with the user of the target computing device, wherein the one or more tracking metrics are determined based on (1) the presence of the embedded machine-readable code within the image-based advertisement and (2) the detection that the image-based advertisement has been viewed on the target computing device
Kramer teaches
a determination module that detects that the image-based advertisement has been viewed on the target computing device by detecting that a user has scrolled through the news feed in which the image-based advertisement appears

Therefore, from the teaching of Kramer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barcode sharing system of Kim to include the above claim elements as taught by Kramer in order to allow social users to share screenshots and to make comments and recommendations based on the product images.
Bouta teaches
a determination module that determines, by the target computing device, one or more tracking metrics associated with the sharing of the image-based advertisement, the one or more tracking metrics comprising a determination that the image-based advertisement has been shared by a user of the source computing device with the user of the target computing device, wherein the one or more tracking metrics are determined based on (1) the presence of the embedded machine-readable code within the image-based advertisement and (2) the detection that the image-based advertisement has been viewed on the target computing device
 (see Bouta FIGS 10, 11 and [0091]… Tracking coupons allows a Web portal system (e.g., Yahoo!.TM.) to pay users who share an ad that leads to conversion of the ad. The system is configured for tracking a coupon, not only the conversion itself, but also the one or more users involved with sharing the coupon that underwent the conversion. Accordingly, the Web portal system may share revenue from conversions with users who refer deals to friends. Encouraging users to target appropriate coupons with friends will likely result in more conversions and revenue for the Web portal system)
 Therefore, from the teaching of Bouta, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barcode sharing system of Kim in view of Kramer to include the above claim elements as taught by Bouta in order to foster conversions while compensating users.
Slavin teaches
sending the one or more tracking metrics to a remote tracking server configured to track a total number of unique user views associated with the image-based advertisement over a predetermined period.
(see Slavin [0147] which discusses tracking of shared coupons in a social setting).
Therefore, from the teaching of Slavin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barcode sharing system of Kim in view of Box to include the above claim elements as taught by Slavin in order to determine the effectiveness of an ad campaign.
Independent Claim 15:
Kim discloses 
A non-transitory computer-readable medium comprising: computer-executable instructions that, when executed by a physical processor of a computing device, cause the computing device to:
receive, from a source computing device, image data to be transformed by the target computing device of a user for which metrics are being tracked, 
(see Kim col 9, lines 17-27 which discusses tracking metrics via “track when and where the users see certain advertisements, whether they follow up and view the products, whether they purchase those products, etc. All of this information can be stored and archived for the company or source in database 80 or another database or databases. Reports can then be accessed or generated for the source conveying this information. This allows the source to determine where advertisements were seen, how often these views were converted into purchases, where those purchases were made, etc. [metrics and tracking] “).

wherein the image data comprises a screenshot of an image-based advertisement displayed on the source computing device within a graphical user interface of a social media application operating as part of a social media network; the image-based advertisement comprises embedded machine-readable code
(see Kim FIG. 20 which shows the QR code the user can add to their blog and share with email)
the screenshot is received in a newsfeed interface, displayed on the target computing device, provided via  additional instance of the social media application;
(see Kim FIG 37B which shows a newsfeed story)
transform the image data to identify machine-readable code embedded in the image-based advertisement; 
(see Kim col 4, lines 43-49, which discusses translation [transformation] of a barcode image to another form of data at the user device 10 [target device] when the user views and scans the barcode)
Kim does not disclose
send the tracking metrics to a remote tracking server configured to track a total number of unique user views associated with the image-based advertisement over a predetermined period.
detect that the image-based advertisement has been viewed on the target computing device by detecting that a user has scrolled through the news feed in which the image-based advertisement appears
determine by the target computing device, one or more tracking metrics associated with the sharing of the image-based advertisement, the one or more tracking metrics comprising a determination that the image-based advertisement has been shared by a user of the source computing device with the user of the target computing device, wherein the one or more tracking metrics are determined based on (1) the presence of the embedded machine-readable code within the image-based advertisement and (2) the detection that the image-based advertisement has been viewed on the target computing device
Kramer teaches
detect that the image-based advertisement has been viewed on the target computing device by detecting that a user has scrolled through the news feed in which the image-based advertisement appears

Therefore, from the teaching of Kramer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barcode sharing system of Kim to include the above claim elements as taught by Kramer in order to allow social users to share screenshots and to make comments and recommendations based on the product images.
Bouta teaches
determine by the target computing device, one or more tracking metrics associated with the sharing of the image-based advertisement, the one or more tracking metrics comprising a determination that the image-based advertisement has been shared by a user of the source computing device with the user of the target computing device, wherein the one or more tracking metrics are determined based on (1) the presence of the embedded machine-readable code within the image-based advertisement and (2) the detection that the image-based advertisement has been viewed on the target computing device
 (see Bouta FIGS 10, 11 and [0091]… Tracking coupons allows a Web portal system (e.g., Yahoo!.TM.) to pay users who share an ad that leads to conversion of the ad. The system is configured for tracking a coupon, not only the conversion itself, but also the one or more users involved with sharing the coupon that underwent the conversion. Accordingly, the Web portal system may share revenue from conversions with users who refer deals to friends. Encouraging users to target appropriate coupons with friends will likely result in more conversions and revenue for the Web portal system)
 Therefore, from the teaching of Bouta, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barcode sharing system of Kim in view of Kramer to include the above claim elements as taught by Bouta in order to foster conversions while compensating users.
Slavin teaches
send the tracking metrics to a remote tracking server configured to track a total number of unique user views associated with the image-based advertisement over a predetermined period.

Therefore, from the teaching of Slavin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barcode sharing system of Kim in view of Box to include the above claim elements as taught by Slavin in order to determine the effectiveness of an ad campaign.
Claims 2, 9, 16:
Kim discloses 
identifying, by the target computing device, machine readable code embedded in the image data comprises identifying a barcode embedded in the image data.
(see Kim FIGS 20 and 37F, where screenshots of coupons are displayed as issued from a source to a target, and where the target becomes a source also as the target opens the image by opening a browser, and sharing the coupon via email etc 
col 10, lines 19-21…” The user can also forward and share a URL embedded within a barcode via email, SMS, a post to a social network (e.g., Twitter.RTM.), etc., as illustrated in FIGS. 20 and 21“
See Kim col 4. Lines 43-49…”A user may scan a barcode, as shown, for example, in FIGS. 20, 23, 29, and 34. When a user scans or takes a picture of a barcode (e.g., a QR barcode) from a product that the user has purchased on his or her user device 10, an application on the user device 10 translates the barcode image into another form of data, which was previously encoded or embedded in the barcode“).
Claims 3, 10, 17:
Kim discloses 
the barcode comprises a Quick Response (QR) code.
(see Kim col 4. Lines 43-49…”A user may scan a barcode, as shown, for example, in FIGS. 20, 23, 29, and 34. When a user scans or takes a picture of a barcode (e.g., a QR barcode) from a product that the user has purchased on his or her user device 10, an application on the user device 10 translates the barcode image into another form of data, which was previously encoded or embedded in the barcode“).
Claims 5, 12, 21:
Kim discloses 
automatically utilizing the one or more tracking metrics to update a marketing campaign.
(see Kim col 10, lines 45-56 which discloses modification [updating] of campaigns based on tracking data [metrics] and FIG 1 – server 16)
Claims 6, 13, 20:
Kim discloses
providing, to the target computing device, the additional instance of the social media application, wherein the additional instance of the social media application programmed to cause the target computing device to receive the image data, transform the image data, detect that the image data has been viewed, and track the one or more tracking metrics.
(see Kim col 8, lines 58-62 discusses tracking of viewed images via ”application 12 can store the time that the barcode was scanned, identifying data (e.g., a cell phone number or other user or user device identifier), and/or a location of the user or user device (e.g., 

col 9, lines 17-27 which discusses tracking metrics via “track when and where the users see certain advertisements, whether they follow up and view the products, whether they purchase those products, etc. All of this information can be stored and archived for the company or source in database 80 or another database or databases. Reports can then be accessed or generated for the source conveying this information. This allows the source to determine where advertisements were seen, how often these views were converted into purchases, where those purchases were made, etc. “
col 13, lines 6-10 ….via “track user interactions with the clients' barcodes“).
Claim 7:
Kim discloses
The remote tracking server is programmed to evaluate the one or more tracking metrics for indicators of a viral marketing campaign.
information related to the scans and the user scan be gathered, analyzed, correlated, and reported by the server associated with application 12. For example, the system (e.g., application 12) may generate a first matrix barcode (e.g., Quick Response (QR) code, 2D code, etc.), which may be placed on a digital or traditional advertisement (e.g., newspaper, magazine, outdoor, television, Internet). A user may scan the first matrix barcode using a client application on a user device to capture an image of the barcode as it appears on the advertisement. The client application or other application (e.g., browser) may then interact with (e.g., send a request to) content server 16 or another system via the network 100 (e.g., the Internet). This interaction may be recorded or otherwise tracked by content server 16 or other system. In this manner, the first matrix barcode may be tracked (e.g., by application 12) as part of an advertising campaign “
see Kim col 10, lines 25-33…Via “ This portal can be hosted by content server 16….as illustrated in FIG. 7, when the user scans a smart barcode associated with Starbucks.RTM., it can take them to a Starbucks.RTM. portal where they have the opportunity to join the Starbucks.RTM. fan club, share something related to Starbucks.RTM. with their friends [viral], etc. “).
	Claims 4, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 8584931), in view of Kramer et al. (US 20180047044), in view of Bouta et al. (US 20120054010), in view of Slavin et al. (US 20070241189), and further in view of Lerios et al. (US 20140050419). 
Claims 4, 11, 18:
The Combination of Kim, Kramer, Bouta, and Slavin does not disclose
transforming of the image data is performed by the target computing device as a client of the social media network, instead of being performed by a server of the social media network 
Lerios teaches
transforming of the image data is performed by the target computing device as a client of the social media network, instead of being performed by a server of the social media network 
 (see Lerios [0082, 84] which discusses transformations of image data [character strings] and reduction of resources via “if the consuming client is a smart consuming client, then at block 608, the social networking system 130 provides the original image copy and the transformations to the smart consuming client and the smart consuming client applies the transformations to the original image copy“).
Therefore, from the teaching of Lerios, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barcode sharing system of Kim in view of Kramer, Bouta, and Slavin to include the above claim elements as taught by Lerios in order to use optimization techniques to save resources.
Claim 19:
The Combination of Kim, Kramer, Bouta, and Slavin does not disclose
the transforming is performed without the use of a plug-in
Lerios teaches
the transforming is performed without the use of a plug-in
(see Lerios [0082, 84] which discusses transformations of image data [character strings] and reduction of resources via “if the consuming client is a smart consuming client, then at block 608, the social networking system 130 provides the original image copy and the transformations to the smart consuming client and the smart consuming client applies the transformations to the original image copy“ [there is no mention of plug-ins).
Therefore, from the teaching of Lerios, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barcode sharing system of Kim in view of Kramer, Bouta, and Slavin to include the above claim elements as taught by Lerios in order to use optimization techniques to save resources.
Response to Arguments
The Applicant's arguments necessitated new grounds of rejection. Therefore the Applicant’s arguments are moot in view of new grounds of rejection made above in this office action.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this finfal action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RMH/
/Rodney Henry/ Patent Examiner Art Unit 3681




/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681